Title: Bill from Alexander Annand, [December 1743]
From: Annand, Alexander
To: Franklin, Benjamin


Mr Benjamin Franklin to Alexr Annand Dr


To James and William Franklins Schooling from Decr 12th 1738 [to] Decr 1739
£6
00
0


To Wms Do from Decr 12th 1739 to Decr 1743
12
00
0


To firing £1 2s.
01
02
0


To Ovids Epistles 3s.
00
03
0


To Stirlings Cato 2s.
00
02
0


To Corderius 2s. 6d.
00
02
6


To Stirlings Rhetorick 1s.
00
01
0


To Ovids Metamorph: with Min: Notes
00
03
6


To Clarks Æsops Fables 2s. 6d.
00
  02
  6



£19
16
6


 Endorsed: Mr Franklins Acct 1738[?]